—In an action, inter alia, for a judgment declaring that the plaintiff is entitled to certain tax refunds, the defendant Delco Development Co. of Roslyn appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Winslow, J.), entered May 23, 1997, which, inter alia, denied its motion for summary judgment dismissing, the complaint insofar as asserted against it and granted the plaintiffs cross motion for summary judgment, inter alia, declaring that the plaintiff is entitled to a refund of taxes which it paid and made the declaration.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court correctly declared that the net proceeds of the tax refunds at issue were to be paid to the plaintiff mortgagee (see, Matter of Jay Assocs. v Board of Assessors, 62 NY2d 880; People ex rel. New York Tit. & Mtge. Co. v Miller, 262 App Div 175, affd 287 NY 685; People ex rel. 342 E. 57th St. Corp. v Miller, 262 App Div 132, affd 287 NY 682; People ex rel. Crompton Bldg. Corp. v Sexton, 264 App Div 522). Mangano, P. J., Bracken, Krausman and McGinity, JJ., concur.